Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170280234) in view of Burrough (US 20100156818). 

As to Claim 1, Choi teaches a display device (Display for generating sound, abstract) comprising: a display panel (display panel, abstract), Regarding the following:
 a touch sensing member disposed on the display panel, Choi teaches a display device or a set apparatus including the display device includes not only a source PCB including  an acoustic vibration element (sound actuator 250, See at least Figure 4B) which is disposed beneath the display panel (100) and is configured to generate a vibration in response to an acoustic signal ([0119]); an element circuit board connected to the acoustic vibration element; a panel circuit board connected to the display panel and the element circuit board; a touch circuit board connected to the touch sensing member and the panel circuit board, on [0222] in general, a display device or a set apparatus including the display device includes not only a source PCB including a control circuit (data driver IC, etc.) for driving a touch function or a data line of a display panel, but also a set PCB connected to the source PCB to control the display device or the entire set apparatus and supply power thereto, thus teaching two distinct circuit boards, a source PCB for driving display device and a set PCB to control the touch function of a display device.  As [0225] illustrated in FIG. 14, the set PCB 800 placed on the rear surface of the cover bottom may include a power board 810 configured to supply power to the display panel, a timing controller 820 configured to generate a timing pulse or a timing signal for driving a gate line or data line, and a main board 830 including a control circuit for controlling the entire display device or set apparatus. Further, regarding and element circuit board connected to the acoustic device, an acoustic element driving chip which generates the acoustic signal and is electrically connected to the element circuit board, Choi teaches on [0226] and Figure 14, Boards 810, 820, and 830 of the set PCB 800 are attached to the rear surface of the cover bottom 300, and the sound generating “….the touch sensing member is disposed on the display panel... and the touch circuit board is connected to the touch sensing member and the panel circuit board...” However, display devices having touch panel displays are well-known in the art. Burrough in related field ( touch sensing devices) teaches [0015] electronic device includes, at least, a touch pad having a touch sensitive surface arranged to receive a user touch event provided by a user, a controller coupled and in communication with the touch pad arranged to at least analyze the user touch event and/or a state of the touch pad and based upon the analysis provide a user touch event signal in response to the user touch event, and at least one haptic device operatively coupled to the controller arranged to receive the user touch event signal, wherein the at least one haptic device responds to the user touch event signal by providing an appropriate haptic feedback. [0043], touch sense layer 122 on top of display 112 where the touch sense layer is connected to controller 132, [0047] and display device in communication with processor 106. [0046]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further include a user interface having a multi touch panel  as taught by Burrough with the display devices as taught by Choi to receive and process one or more user touch events simultaneously with the visual display. See at least Burrough on [0047]. 


As to Claim 2, Choi in view of Burrough teaches the limitations of Claim 1, and Choi further teaches: a diaphragm (sound generating actuator vibrating panel 100 for  which outputs a sound in response to the vibration of the acoustic vibration element, wherein the diaphragm (sound actuator 200) is a part of the display panel (since the sound actuator is directly connected to panel 100 and vibrates panel 200 to generate sound, [0120]-[0[0124])

As to Claim 4, Choi in view of Burrough teaches the limitations of Claim 1, and further comprising: a bracket disposed under the display panel, wherein at least a part of the element circuit board is disposed between the display panel and the bracket, [0169] and Figures 9A, 9B teaches [0170] As shown in FIGS. 9A and 9B, the display device includes a source PCB, which is a circuit board including a Source Driver Integrated Circuit (S-DIC) for driving a display panel to drive data lines formed on the display panel and is referred to as simply "S-PCB". Further on [0189]-[0191] Figure 10A -10B teaches the division of middle cabinet 500. 
As to Claim 5, Choi in view of Burrough teaches the limitations of Claim 4, and wherein at least a part of the panel circuit board is disposed between the display panel and the bracket (Figure 10B shows S-PCB 700 in between display 100 and bracket 500.)

As to Claim 6, Choi in view of Burrough teaches the limitations of Claim 4, and wherein at least a part of the touch circuit board is disposed between the display panel and the bracket, Choi teaches the arrangement of the sound generating actuator 200 (first position) and the set PCB (second position) at different positions as shown in FIG. 14 facilitates the arrangement design of elements and can minimize the degradation of the performance of the set PCB. Further, Borough teaches microcontroller circuit 132 that controls the haptic profile is between the display device 112 and housing 102. See at least Figure 1E and [0070].


2.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170280234) in view of Kim (US 20160218153).  

As to Claim 13, Choi teaches a display device (Display for generating sound, abstract) comprising: a display panel (display panel, abstract, Figure 11A-12B); an acoustic vibration element (sound actuator 200) which is disposed beneath the display panel (100) and is configured to generate a vibration in response to an acoustic signal ([0119]); a buffer member disposed beneath the display panel and non-overlapping the acoustic vibration element, a first buffer member 910 having a predetermined elasticity is placed on the upper surface of the concave part 380. The recessed part 380 may be concave, for example. [0203] and [0206] Further, a second buffer member 920 extending along a length of one direction may be additionally disposed on the cover bottom. See at least [0205], [0206]; an element circuit board (Set PCB 800, Figures 9A, 9B, 10B 14) connected to the acoustic vibration element (200 via power board 810), a panel circuit board (S-PCB 700, Figure 10B) connected to the display panel (100) and the element circuit board (set-PCB 800), the display device includes a source PCB, which is a circuit board including a Source Driver Integrated Circuit (S-DIC) for driving a display panel to drive data lines formed on the display panel and is referred to as simply "S-PCB". [0169], Figure 9A, 9B, [0182] the source PCB is usually located at one side among the upper side and the lower side of a display panel. However, according to the driving scheme or panel design scheme, the source PCB may be arranged on both the upper side and the lower side. Figure 11B shows the source PCB 700 connected to display panel 100 and sound generating actuator 200 directly connected to display panel. Regarding the following: a panel driving chip which drives the display panel ( [0198] Choi teaches a source PCB 700 including an S-DIC or data driver is connected to the display panel through a chip-on film, etc., and is disposed at one side (lower side)  Regarding the following: an acoustic element driving chip which generates the acoustic signal, since Choi teaches at least one S-DIC may be mounted on or a Chip-On Film (COF) having at least one S-DIC mounted thereof may be connected to the at least one source PCB, [0180]  thus the limitation of acoustic element driving chip that is S-DIC chip drives the acoustic element 200 to generate acoustic signal. Choi does not explicitly teach “…a panel chip… acoustic element driving chip.” However, displays including a circuit board for mounting electronic devices are well –known in the art. Kim in related art (display) teaches on [0047] In reference to [0052] teaches at least one driving chip 250 may be formed on the pad area PA. Further, on Figure 7, Kim teaches driving chips 250, 260 and [[0132] teaches The printed circuit board 270 according to the second exemplary embodiment may be mounted with electronic elements configured to generate electric signals to be applied to a driving chip 260 and a touch driving chip 212. Differently from the first exemplary embodiment, a first circuit board 241 and a second circuit board 242 may not generate electric signals on their own, and may connect the display panel 200 and the printed circuit board 270. For example, the first circuit board 241 may connect the printed circuit board 270 and the driving chip 260 of the first substrate 111, and the second circuit board 242 may connect the printed circuit board 270 and a touch unit 210. The circuit board 240 may electrically connect the display panel 200 and the printed circuit board 270. It would have been obvious to one of ordinary skill in the art to form driving chips at the desired PCB locations such as the circuit boards of display panel chip and acoustic element chip for driving data lines formed on display panel and sound generating actuator respectively. 

As to Claim 14, Chi in view of Kim teaches the limitations of Claim 13 and  further comprising: a bracket (cover 300, Figure 10B of Choi) disposed under the display panel (Display Panel 100), wherein at least a part of the panel circuit board (S-PCB 700, Choi on Figure 10B and 11B) and at least a part of the element circuit board are disposed between the display panel and the bracket, [0171] Control Printed Circuit Board (C-PCB) having control parts and various electric devices mounted thereon to generally control the display device or set apparatus and the sound actuator as shown on Figure 11B is shown to be separated by a baffle from the acoustic actuator. [0198]-[0200] and the sound generating actuator 200 according to the present embodiment is arranged and vibrates the display panel, the source PCB, which integrally vibrates the display panel, may collide with the cover bottom in the area in which the source PCB is placed.  

Allowable Subject Matter
Claims 3, 7-12 and 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed. Independent Claim 17, identifies  a uniquely distinct feature of “…an acoustic vibration element which is disposed beneath the display panel and is configured to generate a vibration in response to an acoustic signal, and a buffer member disposed beneath the display panel and non-overlapping the acoustic vibration element; an element circuit board connected to the acoustic vibration element; a touch circuit board connected to the touch sensing member; and a touch driving chip which senses a touch and an acoustic element driving chip which generates the acoustic signal, wherein the element circuit board is electrically connected with the touch circuit board.”  The prior arts fails to anticipate or render the independent claims obvious. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNITA JOSHI/Primary Examiner, Art Unit 2651